   Case 3:17-cv-00463-CHB-CHL Document 43-1 Filed 12/09/19 Page 1 of 2 PageID #: 601



 To: Maureen Sullivan
     239 S. Fifth St., Ste. 1700
     Louisville,Kentcuky 40202
From: Darryl Grigsby #214497 Dorm 4
      Northpoint Training Center
      P.O. Box 479
      Bur g in,Kentucky 40310
Date: October 4, 2019    @ 12:00pm.

 Ms. Sullivan,
        On September 14, 2017 you and I made an a g reement that you would
  file a 2254 Motion for me in the U.S. District Court Western District
  of Kentucky Louisville Division. I paid you $2,200.00 of $2,500.0 0 for
  the completion of my 2254 motion, Case No. 3:17-CV- 463-CRS. On 08/01/2017
  you filed my 2254 that had unexhausted issues . On 06/21/2019 the Courts
  recommends that the petition be denied and dismissed with prejudice .
  You had (14) days to file objections and you did not file any objections.
  On 07/09/2019 Ma g istrate Jud ge Lindsey adopted the opinion of the Court
  and denied with prejudice. On 07/26/2019 you told me in writing that
  you would execute an Affidavit to the District Court regarding the reason
  you did not file an objection in support of my motion to reconsider the
  Courts Final Order, you filed a Motion to Alter or Amend jug ement but
  you did not file the Affidavit that you said that you would do, you filed
  an Affidavit about Marcus Owens statement.

        You have missed numerous Attorney visits and lied about sending
  my motion in the mail and for those reasons I'm firin g you as my Lawyer
  and I would like a full refund of my $2 , 200 .00 for failure to complete
  our agreement.




  cc:
Case 3:17-cv-00463-CHB-CHL Document 43-1 Filed 12/09/19 Page 2 of 2 PageID #: 602




 History Incoming Mail by Inmate Number
 NUMBER           FIRST      LAST       DATE
 SENDER                                              Address       STATE   Zip

 214497            Darryl    Grigsby    12/2/2019
 Office of the Atty Gen                              FRANKFORT     KY      40601


 214497            Darryl    Grigsby   11 /25/2019
 US Dist Ct Clk                                      PADUCAH       KY      42001


  214497           Darryl    Grigsby    11 /1/2019
 US Dist Ct Clk                                      LOUI SVILLE   KY      40202


 214497            Darryl    Grigsby   10/24/2019
 Ky Bar Association                                  FRANKFORT     KY      40601


 214497            Darryl    Grigsby    9/30/2019
 Maureen Su ll ivan , Atty                           LOUISVILLE    KY      40202


  214497           Darryl    Grigsby    8/26/2019
 US Ct of App Clk                                    CINCINNATI    OH      45202


  214497           Darryl    Grigsby    8/26/2019
 US Ct of App Clk                                    CINCINNATI    OH      45202


  214497           Darryl    Grigsby    8/22/2019
 La'Keesha Stoner                                    LOUISVILLE    KY      40229


  214497            Darryl   Grigsby    8/13/2019
  1/M Acct                                           BURGIN        KY      40310


  214497            Darryl   Grigsby     8/7/2019
 NTC                                                 BURGIN        KY      40310


  214497           Darryl    Grigsby     8/5/2019
 US DIST COURT                                       LOUISVILLE    KY      40202




Report Period For Inmate 214497
 Wednesday, December 4, 20 19                                              Page I of IJ
